NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50370

                Plaintiff-Appellee,             D.C. No. 3:11-cr-01926-H

 v.
                                                MEMORANDUM *
RODRIGO COLMENARES Y SANCHEZ-
SOTO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Rodrigo Colmenares Y Sanchez-Soto appeals pro se from the district court’s

order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Sanchez-Soto contends that he is entitled to a sentence reduction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Given the quantity of

drugs involved in Sanchez-Soto’s offense, Amendment 782 did not lower his

sentencing range. See U.S.S.G. § 2D1.1(c)(1) (2014). Therefore, a reduction is

not authorized under section 3582(c)(2). See U.S.S.G. § 1B1.10(a)(2)(B) (2014);

United States v. Mercado-Moreno, 869 F.3d 942, 948-49 (9th Cir. 2017).

      AFFIRMED.




                                         2                                   16-50370